Case 6:20-cv-01652-RBD-DCI Document 1 Filed 09/08/20 Page 1 of 8 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
CASE NO.:
NEELKANTH DAVE,

Plaintiff,
VS.

BUMBY ONE LLC d/b/a Bumby Food
Mart and BRIJESH PATEL,

Defendants.
/

COMPLAINT AND DEMAND FOR JURY TRIAL
COMES NOW the Plaintiff, NEELKANTH DAVE (“Mr. Dave”), by and through
undersigned counsel, hereby files this Complaint and Demand for Jury Trial against
Defendants, BUMBY ONE LLC d/b/a Bumby Food Mart (“Bumby One”) and BRIJESH

PATEL (“Mr. Patel’), and states as follows:

I. INTRODUCTION
1. The Federal Fair Labor Standards Act (the “Act”) was designed to
eliminate “labor conditions detrimental to the maintenance of the minimum standard
of living necessary for health, efficiency, and general well-being of workers...” 29
U.S.C. § 202(a).
2. To achieve its goals, the Act sets minimum pay standards for employees

and employers.
|
Case 6:20-cv-01652-RBD-DCI Document 1 Filed 09/08/20 Page 2 of 8 PagelD 2

3. Importantly, the Act also pievents “(t]he exploitation of a class of workers
who are in an unequal position with respect to bargaining power[].” West Coast Hotel Co.
v. Parrish, 300 U.S. 379, 399 (1937)(Hughes, C.J). “[T]he denial of a living wage is not
only detrimental to their health and well being but casts a direct burden for their support
upon the community. What these workers lose in wages the taxpayers are called upon to
pay.” Id.

4. Bumby One utilized its unequal bargaining power to render Mr. Dave
defenseless against the denial of a living wage, something he is entitled to receive and
which is protected by the Act.

II. JURISDICTION AND VENUE

5. This Court has jurisdiction to hear this Complaint pursuant to 28 U.S.C. §
1331 and 28 U.S.C. § 1367.

6. Venue is proper in this Court under 28 U.S.C. § 1391(b).

Ill. FACTUAL ALLEGATIONS

7. Mr. Dave was employed by Bumby One from approximately February 9,

2020 to May 31, 2020. :
8. Bumby One operates a gas station and convenient store.
9. Mr. Dave was employed by Bumby One as an assistant manager.

10. | Bumby One agreed to pay Mr. Dave $9.00 an hour.
11. At all times relevant to his employment, Mr. Dave, regularly used the
instrumentalities and channels of interstate commerce while performing his work.

|

2
Case 6:20-cv-01652-RBD-DCI Document1 Filed 09/08/20 Page 3 of 8 PagelD 3

12. Atall times relevant to his employment, Mr. Dave was directly engaged in
interstate commerce or in the production of goods for interstate commerce.

13. | Bumby One is an "employer" as defined by 29 U.S.C. § 203(d).

14. | Bumby One has employees subject to the provisions of the FLSA in the
facility where Mr. Dave was employed.

15. | Bumby One employed two or more persons, including Mr. Dave, engaged
in commerce or in the production of goods for commerce, or had employees handling,
selling, or otherwise working on goods or materials that have been moved in or produced
for commerce by a person.

16. | Mr. Dave avers based on information and belief that at all times relevant to
the violations of the Fair Labor Standards Act, Bumby One is an enterprise whose annual
gross volume of sales made or business done was not less than $500,000.

17. Defendant, Mr. Patel, is the owner of Bumby One.

18. | Defendant, Mr. Patel, is involved in the day-to-day operations of Bumby

One.

19. Defendant, Mr. Patel, guided the company policies of Bumby One.

20. Defendant, Mr. Patel, actively engaged in the management, supervision, and
oversight of Bumby One.

21. Defendant, Mr. Patel, could have authorized Bumby One’s compliance with
the Fair Labor Standards Act.

22. Defendant, Mr. Patel, had control over the financial affairs of Bumby One.
|
Case 6:20-cv-01652-RBD-DCI Document1 Filed 09/08/20 Page 4 of 8 PagelD 4

i
|
|

23. Defendant, Mr. Patel, at all times material hereto was acting directly or
indirectly in the interest of Bumby One in relation to Bumby One’s employees and was

substantially in control of the terms and conditions of the employees’ work.

24. Mr. Dave worked more than forty hours in numerous workweeks but never
received time-and-a-half for each overtime hour worked.

25. | Mr. Dave worked several weeks without receiving the proper minimum
wage for each hour worked.

26. | Bumby One had knowledge that Mr. Dave was working overtime without
proper compensation. |

27. | Bumby One had knowledge that Mr. Dave worked several weeks without
receiving minimum wage.

28. | Bumby One failed to make a good faith effort to determine if Mr. Dave was
being compensated appropriately pursuant to the Fair Labor Standards Act.

29. | Bumby One’s unlawful compensation practices are in willful disregard of
the rights of Mr. Dave.

30. | Bumby One has failed to | maintain and keep accurate time records as
required by the Fair Labor Standards Act.

31. | Bumby One also failed to post the required notice pursuant to the Fair Labor
Standards Act. !

32. Mr. Dave has retained LaBar & Adams, P.A. as counsel and has agreed to

pay said firm a reasonable attorney’s fee for its services.
Case 6:20-cv-01652-RBD-DCI Document1 Filed 09/08/20 Page 5 of 8 PagelID 5

COUNT I
PLAINTIFF, NEELKANTH DAVE’S CLAIM
FOR VIOLATIONS OF THE OVERTIME PROVISION OF
THE FAIR LABOR STANDARDS ACT- BUMBY ONE
AND BRIJESH PATEL

33. Plaintiff, Mr. Dave, re-alleges and incorporates herein the allegations
contained in paragraphs 2 to 32 above.

34. From February 9, 2020 to May 31, 2020, Bumby One repeatedly and
willfully violated § 7 and § 15 of the Fair Labor Standards Act by failing to compensate
Mr. Dave at a rate not less than one and one-half times the regular rate at which he was
employed for workweeks longer than forty (40) hours.

35. Specifically, Plaintiff worked numerous weeks in excess of forty (40) hours
a week, yet was not compensated for all work in excess of forty (40) hours at a rate not less
than one and one-half times the regular rate at which he was employed.

36. | Defendants knew or should have known that Mr. Dave was working
overtime without receiving the proper compensation in accordance with the FLSA.

37. | Bumby One willfully failed to maintain and keep accurate time records as
required by the Fair Labor Standards Act.

38. | Bumby One failed to post the required notice pursuant to the Fair Labor
Standards Act.

WHEREFORE, Mr. Dave demands a judgment against Bumby One and Mr. Patel,

jointly and severally, for the following:

(a) Unpaid overtime wages found to be due and owing;
Case 6:20-cv-01652-RBD-DCI Document 1 Filed 09/08/20 Page 6 of 8 PagelD 6

(b)  Anadditional equal amount equal to the unpaid overtime wages found to
be due and owing as liquidated damages;
(c)  Prejudgment interest; :
(d) A reasonable attorney’s fee and costs; and,
(e) Such other relief as the Court deems just and equitable.
JURY TRIAL DEMAND
Mr. Dave demands a jury trial on all issues contained in Count I.
COUNT II
PLAINTIFF, NEELKANTH DAVE’S CLAIM
FOR VIOLATIONS OF THE MINIMUM WAGE PROVISION OF

THE FAIR LABOR STANDARDS ACT- BUMBY ONE
AND BRJESH PATEL
|

 

39. Plaintiff, Mr. Dave, re-alleges and incorporates herein the allegations
contained in paragraphs 2 to 32 above.

40. | Mr. Dave was employed by Bumby One from approximately February 9,
2020 to May 31, 2020.

41. During Mr. Dave’s employment, Bumby One repeatedly and willfully
violated § 6 and § 15 of the Fair Labor Standards Act by failing to compensate Mr. Dave
above the appropriate minimum wage rate for each and every hour worked. Specifically,
Mr. Dave was not compensated the appropriate minimum wage rate from May 11, 2020 to
May 31, 2020. |

42. | Mr. Dave did not receive any compensation from Defendants from May 11,

|
2020 to May 31, 2020. |
Case 6:20-cv-01652-RBD-DCI Document1 Filed 09/08/20 Page 7 of 8 PagelD 7

43. | Bumby One willfully failed to maintain and keep accurate time records as
required by the Fair Labor Standards Act.

44. | Bumby One failed to post the required notice pursuant to the Fair Labor
Standards Act.

WHEREFORE, Mr. Dave demands a judgment against Bumby One and Mr. Patel,
jointly and severally, for the following:

(a) | Unpaid minimum wages found to be due and owing;

(b)  Anadditional equal amount equal to the unpaid overtime wages found to

be due and owing as liquidated damages;

(c) Prejudgment interest;

(d) A reasonable attorney’s fee and costs; and,

(e) Such other relief as the Court deems just and equitable.

JURY TRIAL DEMAND
Mr. Dave demands a jury trial on all issues contained in Count II.
COUNT IlI- BREACH OF CONTRACT-BUMBY ONE

45. | Mr. Dave incorporates by reference as though fully set forth herein the
allegations of paragraphs 7-10 and 32 of this Complaint.

46. Onor about February 2020, Bumby One offered Mr. Dave $9.00 an hour to
work as an assistant manager.

47. Mr. Dave accepted Bumby One’s offer of $9.00 an hour to work as an

assistant manager.
Case 6:20-cv-01652-RBD-DCI Document1 Filed 09/08/20 Page 8 of 8 PagelD 8

48. Mr. Dave performed work pursuant to the parties’ agreement from May 11,
2020 to May 31, 2020.

49, Bumby One breached the Parties agreement by failing to compensate Mr.
Dave at $9.00 an hour for all work performed from May 11, 2020 to May 31, 2020.

50. As a result of Bumby One’s breach of contract as described herein, Mr.
Dave has suffered damages.

WHEREFORE, Mr. Dave respectfully requests that this Court grant the following

  

relief:

A. Award Mr. Dave lost wages;

B. Award Mr. Dave pre-judgment and post-judgment interests;

C. Award Mr. Dave the costs of this action, together with reasonable attorney’s
fees; and,

Dz. Award Mr. Dave such other relief the Court deems is just and proper.

JURY TRIAL DEMAND

Mr. Dave demands a jury trial on all issues contained in Coun

Dated: September 8, 2020 Respect

 

N-RYAN LABAR, ESQ.
Florida Bar No.: 0010535
Email: rlabar@labaradams.com
SCOTT C. ADAMS, ESQ.
Florida Bar No.: 0573442
Email: sadams@labaradams.com
LABAR & ADAMS, P.A.
2300 East Concord Street
Orlando, Florida 32803

(407) 835-8968 (phone)

(407) 835-8969 (facsimile)
